Citation Nr: 1147218	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to June 1973, in the Navy from May 1974 to May 1976, and again in the Army from May 1976 to April 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a low back disorder.

Regrettably, rather than immediately deciding this claim, the Board must remand this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In an April 1984 decision, the RO initially considered and denied the Veteran's claim for service connection for a low back disorder because, although he had complained of low back pain on several occasions while on active duty, including in July, November, and December 1978, and in March 1979 when he attributed his pain to an injury he reportedly had sustained in June 1976 or thereabouts while in basic training, the evidence then of record failed to show he had any then current disability as a consequence.  The RO determined there was no diagnosis of an underlying low back disability to account for his pain at any time during his service, according to his service treatment records (STRs), and that a June 1983 VA compensation examination since service, in response to that initial claim, was also unremarkable for any then-current underlying low back disability.

The Veteran did not appeal that April 1984 decision, so it is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In September 2002, the Veteran attempted to reopen this claim by submitting medical records from the local VA Medical Center (VAMC) in San Juan noting degenerative changes of the lumbar segment of his spine.  He also later submitted a February 2005 VA medical opinion indicating he had lumbar spasms and degeneration.  And in June 2006, the Board determined this additional evidence was new and material and, therefore, reopened this claim.  38 C.F.R. § 3.156(a).  But rather than immediately readjudicating this claim on its underlying merits, i.e., on a de novo basis, the Board instead remanded the claim for further development and consideration.

In September 2006, pursuant to that remand, the Veteran had another VA compensation examination.  The VA examiner reviewed the claims file for the pertinent medical and other history and noted the claimed injury (fall) in service.  But it also was observed the Veteran since had sustained an additional injury in 1987 at his civilian job, which had resulted in a herniated nucleus pulpous (HNP).  The VA examiner diagnosed lumbar strain and spondylosis but concluded the low back disability then present was less likely than not, less than 50/50 probability, caused by or a result of any injury in service.  That VA examiner explained that, although there was evidence the Veteran had suffered a fall in service, for which he also had received treatment, there was no evidence of a low back condition until April 1987, four years after separating from service (and not until after sustaining the additional, intercurrent, injury at his civilian job), which in turn indicated the condition in service was acute and transitory and had resolved with the treatment he had been given in service, so was not chronic, i.e., did not result in permanent residual disability.


The Board subsequently readjudicated the claim in June 2007, but denied the claim on its underlyling merits.  In citing to Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board found that absent evidence to the contrary, it was not in a position to question that unfavorable VA medical nexus opinion.  The Board also found that, although the Veteran was competent to testify concerning his experiences in service and his symptoms (e.g., pain, etc.), since the determinative issue involved a question of medical diagnosis or causation, he did not possess the necessary specialized medical training and knowledge to provide a competent opinion on the etiology of his low back disorder in terms of its potential relationship with the injury he had sustained in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, concluded the Board, his personal opinion that the low back disability at issue began in service or that it was otherwise related to his service was not a sufficient basis for awarding service connection.  In reiterating the reasons and bases for that denial of his claim, the Board found that based on the competent medical evidence then of record, a link had not been established between his diagnosed low back condition and any incident of his active military service.

The Veteran did not appeal the Board's June 2007 decision, so it also is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran since has filed another petition to reopen this claim in December 2007.  Consequently, there has to be new and material evidence since the Board's June 2007 decision to reopen this claim and warrant further consideration of it on its underlying merits.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA adjudicators need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial - that is, irrespective of whether the prior denial was on the underlying merits or, instead, a prior petition to reopen the claim).


Irrespective of what the RO determined, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to readjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.159(b), VA is required to notify the Veteran of the evidence necessary to establish his claim.  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006), to this end, for petitions to reopen previously denied, unappealed claims, VA must notify the Veteran of the elements of his claim and of the definition of "new and material evidence."  Kent also requires that VA give him notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.

In this particular case at hand, the RO sent the Veteran a letter in January 2008 indicating he needed to submit new and material evidence to reopen his claim.  VA's Office of General Counsel, however, has issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  So additional VCAA notice is needed to comply with Kent.


The January 2008 letter informed the Veteran of the legal definition of new and material evidence as reflected in 38 C.F.R. § 3.156.  But the letter did not also inform him of the criteria for establishing his underlying entitlement to service connection for his low back disability.  Further, while the letter attempted to address the evidentiary deficiencies that had led to the prior denial of the claim, the explanation was confusing and incomplete.  The letter referred to the March 2003 RO denial of the claim but did not address the subsuming June 2006 Board decision that reopened the claim.  See 38 C.F.R. § 20.1104.  Nor did the letter refer to the Board's subsequent June 2007 denial of the claim on a de novo basis or discuss or otherwise indicate the reasons and bases for that subsequent denial of the claim.  The Board therefore is directing the providing of additional VCAA notice.  This additional notice must explain that the Board's previous denial of the claim in June 2007 was based on there not being any competent and credible evidence - including especially supporting medical nexus evidence, refuting the VA compensation examiner's September 2006 unfavorable medical opinion to establish the required linkage or correlation between the currently diagnosed low back disability and an incident of service, such as the specific injury mentioned, as opposed to the additional injury since service.  See, e.g., Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must describe the requirements for establishing his entitlement to service connection for his low back disorder, discuss what would constitute new and material evidence to reopen this claim (since the Board's June 2007 decision last considering and denying this claim on its underlying merits) and, in the process, must describe what evidence would be necessary to substantiate the element (medical nexus) required to establish his entitlement to service connection that was found insufficient in that previous denial of this claim.  See Kent, supra.

To this end, he should be apprised of the specific reasons and bases for the Board's June 2007 denial of this claim so he will have the opportunity, in response, to provide the type of evidence and information needed to overcome this prior shortcoming of medical nexus.  This also includes apprising him of the applicable statutes and regulations, both regarding the finality of that decision previously denying this claim and of the requirements for establishing his entitlement to service connection based on direct or presumptive incurrence of this condition in service.

2.  After giving him time to respond to this additional notice, readjudicate the Veteran's petition to reopen this previously considered and denied claim for service connection for a low back disorder.

When determining whether there is new and material evidence to reopen this claim, consider the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the 
post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

If, on remand, this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


